DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Species III-1, shown in Fig. 1, and Claims 1, 3-5, 7-13, 15-18, and 20 in the response to restriction requirements filed on 02/11/2022 is acknowledged.  

Status of Claims
Claims 2, 6, 14, and 19 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 1, 3-5, 7-13, 15-18, and 20 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower circuit structure disposed on a substrate” as Claims 1, 17, and 20 recite, must be shown or the feature(s) canceled from the claim(s): Currently, drawings of applications, including Fig. 1, show that “lower circuit structure” I includes substrate 51.
No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: Various claims of the application recite: “relay plug”, but the specification does not teach what part of the device incorporates a relay.  
Appropriate correction/clarification is required. If it is impossible to clarify the specification without introducing a new matter, Applicant may provide an IDS explaining a disposition and a purpose of a relay. Otherwise, an appropriate clarification shall be made in the specification.
Claim Objections
Claims 1, 17, and 20 are objected to because of the following informalities:  
Claims 1, 17, and 20 recite in line 2: “a lower circuit structure disposed on a substrate”. Examiner suggests changing the recitations to the following: “a lower circuit structure at least partially disposed on a substrate”, since, first, substrate 51 is included into the lower circuit structure I in the figures of the application and, second, even if this feature would be corrected in the drawings and a part of the device identified as “I” would be above the substrate 51, source/drain regions of lower circuit transistors are within the substrate.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1, 17, 20: Claim 1 recites in lines 9-10: “a channel structure extending to an inner portion of the stacked structure to contact the horizontal wiring”. Claims 17 and 20 contain similar recitations in lines 9-10. 
The recitation is unclear, since conflicts with the specification and drawings of the application, teaching that a channel structure extends not “to an inner portion of the 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the recitation of lines 9-10 of Claim 1 was interpreted as: “a channel structure extending through an inner portion of the stacked structure to contact the horizontal wiring”. 
Similar recitations of Claims 17 and 20 are interpreted in a similar way.
In re Claims 1 and 20: Claims 1 and 20 recite (lines 11-12): “a contact plug extending to an inner portion of the middle wiring structure to contact the first lower conductive pattern and the horizontal wiring”. The recitation is unclear, since the first lower conductive pattern is in the lower circuit structure (see lines 2-3 of the claims).
Appropriate correction is required.
For this Office Action, lines 11-12 of Claims 1 and 20 were interpreted as: “a contact plug extending through an inner portion of the middle wiring structure to connect the first lower conductive pattern and the horizontal wiring”.
In re Claims 17 and 20: Lines 11-12 of Claim 17 and lines 13-14 of Claim 20 recite: “a relay plug extending to an inner portion of the middle wiring structure”. For the same reason that is cited for claims 11-12 of Claim 1, the recitation is unclear and appropriate correction is required.
through an inner portion of the middle wiring structure.
In addition, since the specification does not clearly explain what a relay plug is, the current application identifies a plug passing through the middle wiring structure that is not a contact plug - as a relay plug.
In re Claims 17 and 20: Lines 13-14 of Claim 17 and 20 recite: “a through via disposed on the relay plug to extend to an inner portion of the middle circuit structure”. 
The recitation is unclear, since conflicts with the specification of the application, teaching that a via 285 extends to an upper wiring structure IV (see paragraph 0026 of the published application) through the middle circuit structure. 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claims 17 and 20 was interpreted in accordance with the specification of the application as: “a through via disposed on the relay plug to extend through the middle circuit structure”.
In re Claims 17 and 20: Lines 15-16 of Claim 17 and lines 17-18 of Claim 20 recite: “cell contact plugs respectively extending to an inner portion of the middle wiring structure to contact the wiring layers”. The recitation is unclear: First, the recitation conflicts with the specification, teaching that cell contact plugs 287 are in contact with wiring layers that are disposed in the middle circuit structure (see lines 6-8 of the 
Appropriate correction is required.
For this Office Action, the above recitation of Claim 17 was interpreted as: “cell contact plugs extending through the middle circuit structure, each contacting a corresponding wiring layer”. 
Similar recitation of Claim 20 was interpreted in a similar way.
In re Claims 3-5, 7-13, 15-16 and 18: Claims 3-5, 7-13, 15-16, and 18 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1 or on Claim 17.

Allowable Subject Matter
Claims 1, 17, and 20, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior art of record do not anticipate and do not render obvious such combination of limitations (as interpreted) as: “a channel structure extending through an inner portion of the stacked structure to contact the horizontal wiring”, “a contact plug extending through an inner portion of the middle wiring structure to connect the first lower conductive pattern and the horizontal wiring”,  and “an uppermost end of the contact plug is father away from the top surface of the substrate than the bottom surface of the horizontal wiring”, in combination with other limitations of the claim: Ishihara (US 2018/0277477) teaches most limitations of Claim 1, including first and third limitations cited above, but his contact plug is not connected to the horizontal wiring to which channel structures contacts. Shin et al. (US 2018/0277477) teaches most 
Re Claim 17: The prior art of record do not anticipate and do not render obvious such combination of limitations (as interpreted) as: “a relay plug extending through an inner portion of the middle wiring structure to contact the lower conductive pattern”,  “a through via disposed on the relay plug”, and “an uppermost end of the relay plug is father away from the top surface of the substrate than the bottom surface of the horizontal wiring”, in combination with other limitations of the claim: Ishihara teaches first and third of the above limitations, as well as other limitations of Claim 17, but does not teach a second limitation – his via is not disposed on the “relay” plug. Shin does not teach the second limitation and third of the above-cited limitations, although teaches other limitations of the claim.
Re Claim 20: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation (as interpreted) as: “the upper ends of the contact plug and the relay plug are farther away from a top surface of the substrate than a bottom surface of the horizontal wiring”, in combination with other limitations of the claim, for the same reasons that are pointed out for Claims 1 and 17.
Additional prior art of record, including Hwang et al. (US 9,691,782) and Fukuo et al. (US 10,734,400), do not compensate for the above deficiencies.
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/26/22